DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 19, 21, and 22 were amended, claims 1-13 and 15-17 were canceled, and claims 27-55 were newly added in the response filed on 3/26/2021.  Claims 19, 31, 37, 40, 49, and 53 were amended, and claims 56-59 were newly added in the response filed on 5/18/2021.  Claims 19, 21-24, and 27-59 are currently pending and under examination.
Response to Amendments/Arguments
The Applicant's amendments, dated 3/26/2021 and 5/18/2021, are sufficient to overcome the objection(s) to the specification and claims 19, 21, and 22 (see p. 4-5 of the OA dated 10/27/2020).  Accordingly the objection(s) are withdrawn. 
Applicant’s arguments, see p. 18, filed 3/26/2021, with respect to the 35 USC 102(a)(1) rejection of claim 19 as being unpatentable over Gao (see p. 5-6 of the OA dated 10/27/2020) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.  
Allowable Subject Matter
Claims 19, 21-24, and 27-59 are allowed for the reasons set forth above which distinguish the instantly claimed compounds from the closest prior art.  Also see discussion on p. 6-7 of the OA dated 10/27/2020.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622